Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0136411, filed on 10/30/2019.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Applicant’s arguments filed 6/14/2022 with regard to the outstanding rejections in view of the art of record have been fully considered. The examiner has deemed the claims now presented with the amendments made and the additional limitations included to claim 1 has made the claim non-obvious over the cited prior arts. The Office Action that is understood that the Applicant is remarking on is that of 3/15/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the same flow path for the breathing air as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 and 3 show a different structure for the applicant’s invention compared to the diagram in Figure 5. Figure 1 and 3 have the air coming out of the filter 30 going to the inhaled breath storing container 40, which is then introduced to oxygen through the oxygen mixing module 55. However, Figure 5 shows the air traveling from the filter 30 directly into the oxygen mixing module 55 and then into the inhaled breath storing container 40. It is unclear from the disclosure which structure is being claimed and where the mixture of air and oxygen is claimed to happen.
Earlier in claim 1, the mixture of air and oxygen seems to be claimed to occur in the inhaled breath storing container, as the container is the place “configured to store the air having passed through the filter” and also the place where the oxygen is supplied to, through the oxygen supplying hose. Later in claim 1 though, it is claimed that the oxygen mixing module is “configured to mix the oxygen discharged through the oxygen supplying hose with air” and then “to supply the mixture to the inhaled breath storing container”. The examiner finds Figures 1 and 3 inconsistent with Figure 5, due to showing different places where the mixture of filtered air and oxygen occurs; whether in the inhaled breath storing container (40) implied by Figure 1 and 3, or within the oxygen mixing module (55) implied by Figure 5. Based on the original disclosure, the oxygen mixing module (55) is the place where the filtered air and oxygen come together to create a mixture [0051] [In claim 1, “an oxygen mixing module (55) configured to mix the oxygen discharged through the oxygen supplying hose (51) with air”], which would follow in line with the diagram of Figure 5. However, based on the structure of the invention in Figure 1 and 3, this does not seem physically feasible. If the pressure of the oxygen discharged from the oxygen supplying hose, and thus into the oxygen mixing module (55), is greater than the pressure within the inhaled breath storing container (40) then the mixing of filtered air and oxygen will occur mainly in the inhaled breath storing container (40) where the gases converge. While if the pressure of the incoming oxygen supply within the oxygen mixing module (55) is less than the pressure inside the container, the mixing will occur in oxygen mixing module (55) but the mixture will not enter the inhaled breath storing container (40). While if the pressures are about the same, mixing will occur in both the container (40) and the module (55), thus going against what is being claimed in the limitation “oxygen mixing module” is “configured to mix the oxygen discharged through the oxygen supplying hose (51) with air and to supply the mixture to the inhaled breath storing container (40)”.
The examiner respectfully warns the applicant to confirm that new matter is not added to the drawings when amending the drawings to overcome the objections.  
Claim Objections
Claim 1-4, 7, and 14 is objected to because of the following informalities:  
Regarding the claim limitation "air" in claim 1, the examiner believes it to be not the proper term for what is being claimed, as the composition of air does not necessarily correlate to the exhaled breath of the user that the claim limitation "air" is trying to address. Also the claim limitation "mixture" lacks antecedent basis and needs revision to correct this.
The examiner suggests the following revisions to address these objections: 
Revise “… to remove carbon dioxide discharged from the exhaled storing container” to read “… to remove carbon dioxide discharged from the exhaled storing container and to form a filtered air”.
Revise “configured to store the air having passed through the filter (30)” to read “configured to store the filtered air”.
Revise “oxygen supplying hose (51) with air and to supply the mixture to the inhaled breath storing container (40)” to read “oxygen supplying hose (51) with the filtered air and form a mixture, and to supply the mixture to the inhaled breath storing container (40)”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation "oxygen content sensor" disclosed in claim 1 is not properly described in the original disclosure in how it is configured to detect the remaining amount of oxygen in the oxygen storing container. The original specification [0022], [0023], [0052], [0054], [0056], and [0064] discloses the sensor reciting the claim limitations and also as a way to checking the amount of oxygen remaining in the container but it does not disclose what type of sensor which is used "to detect the remaining amount of oxygen" in the oxygen storing container, and how this sensor is able to detect an amount of oxygen remaining. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “oxygen content sensor (59) installed at the oxygen storing container, and configured to detect a remaining amount of oxygen” in claim 1 is indefinite as it is unclear what type of oxygen sensor is used to detect a remaining amount of oxygen. 
Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "air" in "to store the air having passed through the filter". There is insufficient antecedent basis for this limitation in the claim. It is also later in claim 1 unclear what “air” is being referred to in the claim limitation “the oxygen supplying hose (51) with air and to supply”, whether it is the exhaled breath of the user that has passed through the filter 30 or the ambient air outside of the device. The examiner has decided to construe the “air” as from the exhaled breath of the user.
Claims 7 and 14 are seen as indefinite as they are dependent on a cancelled claim. In light of the amendments made, examiner is construing both claim 7 and claim 14 as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit claim 1 as all of the claim limitation "wherein the controller is configured to operate the power module (61) when a valve of the oxygen storing container (50) is opened and a pressure of oxygen is sensed by the pressure sensor" present in claim 7 is also present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571) 272-6448. The examiner can normally be reached M-F: 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL KAUFFMAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785